Citation Nr: 0946043	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  08-18 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for cirrhosis of the liver, 
to include as secondary to the Veteran's service-connected 
diabetes mellitus or as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from January 1969 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The Veteran testified at a hearing before the undersigned 
Veterans Law Judge in October 2009.  A transcript of those 
proceedings has been associated with the Veteran's claims 
file.


FINDINGS OF FACT

1.  The Veteran was not diagnosed with cirrhosis of the liver 
for approximately 35 years after service.

2.  The medical opinions of record fail to link the Veteran's 
cirrhosis of the liver to service, his service-connected 
diabetes mellitus, or herbicide exposure.

3.  Cirrhosis of the liver is not among the list of 
enumerated diseases for which presumptive service connection 
due to herbicide exposure is available.
.

CONCLUSION OF LAW

The criteria for service connection for cirrhosis of the 
liver have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  In the present case, VA's notice 
requirements were fulfilled by a January 2006 letter, which 
advised the Veteran of the criteria for establishing service 
connection as secondary to a service-connected disability.  
Additionally, the June 2008 statement of the case enumerated 
the list of diseases eligible for presumptive service 
connection based on herbicide exposure.

With regard to the duty to assist, the Board finds that all 
relevant facts have been properly developed and that all 
available evidence necessary for equitable resolution of the 
issue on appeal has been obtained.  The Veteran's service and 
private treatment records have been obtained, and the Veteran 
has not identified any records as relevant that have not been 
obtained.  Additionally, the Veteran and his spouse testified 
at a hearing before the undersigned Veteran's Law Judge, and 
the Veteran was afforded a VA examination to address the 
etiology of his cirrhosis of the liver.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the Veteran's claim.  Therefore, no further assistance to the 
Veteran with the development of evidence is required.

II.  Service Connection

Through his submitted statements and Board hearing testimony, 
the Veteran contends that his currently-diagnosed cirrhosis 
of the liver is either attributable to his herbicide exposure 
during his Vietnam service or is secondary to his service-
connected diabetes mellitus.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2009). 

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2008).

Secondary service connection may be granted for a disability 
which is proximately due to, or the result of, a service-
connected disorder.  38 C.F.R. § 3.310(a).

The Veteran's service treatment records contain no references 
to, complaints of, or treatment for any liver condition while 
in service, and no liver abnormalities were noted on the 
Veteran's separation examination report.

The Veteran was first diagnosed with cirrhosis of the liver 
in December 2005, as reflected by his letters and treatment 
records from his private physicians, and the Veteran 
underwent a liver transplant in July 2007, as reflected in a 
July 2007 letter from the Veteran's private surgeon.  This 
letter also includes the surgeon's statement that he is 
uncertain of the cause of the Veteran's cirrhosis, noting the 
Veteran's negative history for alcohol abuse or hepatitis.

The Veteran underwent a VA examination in June 2006, which 
included an assessment of the Veteran's liver condition and 
an opinion regarding its relationship to his service-
connected diabetes mellitus.  After examining the Veteran and 
reviewing his medical records, the examiner diagnosed the 
Veteran with cirrhosis of the liver with iron overload.  
However, the examiner opined that is was less likely than not 
that the Veteran's cirrhosis of the liver was attributable to 
his service-connected diabetes mellitus, citing the short 
period of time that the Veteran had been diagnosed with 
diabetes mellitus at the time of the examination 
(approximately one year), as well as the short period of time 
(approximately one year) between the Veteran's initial 
diabetes mellitus diagnosis and his diagnosis of cirrhosis of 
the liver.  The examiner also noted the absence of clinical 
findings suggesting that the Veteran's cirrhosis was 
attributable to his diabetes mellitus and noted another 
potential cause of the Veteran's cirrhosis, his elevated iron 
stores.

First addressing the issue of direct service connection, the 
Veteran had no liver ailments documented in service, and he 
was first diagnosed with cirrhosis of the liver in December 
2005, approximately 35 years after his discharge from 
service.  The Board notes that the absence of medical 
treatment for the claimed condition for many years after 
service preponderates against service connection.  See Maxson 
v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. 
Cir. 2000).  Moreover, the Veteran has not offered a medical 
opinion linking his currently diagnosed cirrhosis of the 
liver to service; rather, a letter from his private liver 
transplant surgeon states that the etiology of the Veteran's 
cirrhosis is unknown.  Thus, the evidence fails to support a 
finding that the Veteran's cirrhosis of the liver either 
began in service or is attributable to service.  Therefore, 
direct service connection is not warranted.

Turning next to the Veteran's contention that his cirrhosis 
of the liver is attributable to his service-connected 
diabetes mellitus, the Board finds that the medical evidence 
of record fails to support such a theory.  The VA examiner 
who addressed the etiology of the Veteran's cirrhosis of the 
liver in June 2006 found it less likely that not that the 
Veteran's cirrhosis was secondary to his diabetes mellitus 
based on the short amount of time the Veteran had been 
diagnosed with diabetes mellitus, the lack of clinical 
evidence suggesting a link between his cirrhosis and diabetes 
mellitus, and the other potential etiologies of the Veteran's 
cirrhosis.  Moreover, as discussed above, the Veteran's liver 
transplant surgeon stated that the etiology of the Veteran's 
cirrhosis is unknown.  As the medical evidence fails to link 
the Veteran's cirrhosis of the liver to his service-connected 
diabetes mellitus, a basis for granting secondary service 
connection has not been presented.

As to the Veteran's contention that his cirrhosis of the 
liver is attributable to his Agent Orange exposure, the Board 
observes that a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era, shall be presumed to have been exposed during 
such service to a herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  The last date 
on which such a veteran shall be presumed to have been 
exposed to a herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii) (2008).  
Because the Veteran's DD Form 214 reflects his service in the 
Republic of Vietnam, his exposure to herbicides is presumed.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).   

As the Veteran's cirrhosis of the liver is not among the 
diseases for which presumptive service connection due to 
herbicide exposure is available, the Veteran is not entitled 
to service connection on this basis, as well.  

The Board specifically acknowledges its consideration of the 
Veteran's lay statements asserting that his cirrhosis of the 
liver must be attributable to his herbicide exposure, as the 
etiology of his cirrhosis is unclear and he has no known risk 
factors (such as alcohol abuse or hepatitis) for developing 
this condition.  The Veteran essentially contends that given 
the lack of any known etiology of his cirrhosis, coupled with 
the fact that not all of the effects of herbicide exposure 
are known, his cirrhosis of the liver must be attributable to 
his herbicide exposure.  While the Board acknowledges its 
consideration of the Veteran's theory, the Veteran is not 
medically qualified to attribute his cirrhosis of the liver 
to any event in service, and the medical opinions of record 
do not suggest such a link.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (Lay persons are not medically 
qualified to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.).  
Furthermore, there are no medical opinions of record relating 
the Veteran's cirrhosis to herbicide exposure, and the letter 
from the Veteran's liver transplant surgeon states that the 
Veteran's belief that his cirrhosis is due to herbicide 
exposure cannot be verified.

As the medical opinions of record fail to relate the 
Veteran's cirrhosis of the liver to service, his service-
connected diabetes mellitus, or to herbicide exposure, and as 
cirrhosis of the liver is not one of the diseases for which 
presumptive service connection based on herbicide exposure is 
available, a basis upon which to grant service connection has 
not been presented, and the Veteran's appeal is therefore 
denied.


ORDER

Service connection for cirrhosis of the liver, to include as 
secondary to diabetes mellitus or herbicide exposure, is 
denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


